The motion for a stay is denied, it not clearly appearing that the appellant’s contention would prevail on appeal. See In re Petition of Allied Power & Light Co., 132 Vt. 554, 556, 326 A.2d 160, 162 (1974). Appellant relies on the application of V.R.C.P. 6(e) to extend the period within which a request for findings may be filed. Such a request must be filed within 5 days “after notice of the decision.” V.R.C.P. 52(a). But service of a notice of decision is not required. V.R.C.P. 5(a). Therefore V.R.C.P. 6(e) does not apply.
Hill, J.